Judgment unanimously modified on the law and facte by increasing the amount of the award of consequential damages to $5,200 and the total award to $10,165 and, as so modified, affirmed, with costs to appellant. Certain finding of fact disapproved and reversed and new finding made. Memorandum: The trial court found direct damages of $4,965, consequential damages of $4,785 and awarded total damages in the amount of $9,750 and interest. The only question presented here is the adequacy of the consequential damage award. The trial court was justified in rejecting appellant’s evidence of the value of his property before and after the appropriation because it was based on assumed rental values which lacked support in the evidence. The court erred, however, in finding consequential damages in an amount less than the $5,200 shown by respondent’s evidence. That part of the award should, therefore, be increased by $415 to that amount making the total award $10,165 and interest. (Appeal from judgment of Court of Claims in action for damages for permanent appropriation.) Present — Bastow, J. P., Del Vecchio, Marsh, Witmer and Henry, JJ.